UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 30, 2012 FIRST PACTRUST BANCORP, INC. (Exact name of Registrant as specified in its Charter) Maryland 000-49806 04-3639825 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 18500 Von Karman Avenue, Suite 1100, Irvine, California (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (949)236-5211 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On April 30, 2012, the Registrant issued its earnings release for the three month period ended March31, 2012. The earnings release is attached hereto as Exhibit 99.1, which is incorporated herein by reference. ITEM 7.01 REGULATION FD DISCLOSURE The Registrant will be hosting a conference call at 11:00 a.m. PST (2:00 p.m. EST) on April 30, 2012 to discuss its operating results and other matters.Information on how to access the conference call is provided in the press release attached hereto as Exhibit 99.1, under “Conference Call Information.”Presentation materials for the conference call are attached hereto as Exhibit 99.2. ITEM9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibits Exhibit 99.1-Press Release dated April 30, 2012 Exhibit 99.2 – Presentation Materials SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. FIRST PACTRUST BANCORP, INC. Date: April 30, 2012 By: /s/MARANGAL I. DOMINGO Marangal I. Domingo Executive Vice President/Chief Financial Officer
